o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date conex-116073-10 uil the honorable robert j wittman member u s house of representative sec_3504 plank road suite fredericksburg va attention -------------------- dear congressman wittman this letter responds to your inquiry dated date on behalf of your constituent --- ----- asked about due dates for schedule_k-1 and whether the law should require companies to provide tax forms in time for individuals to file their returns i am pleased to provide you with the following information about schedule_k-1 every partnership as defined in sec_761 of the internal_revenue_code the code must make a return for each taxable_year the partnership must specifically state the items of its gross_income and the deductions that subtitle a allows and other information needed to carry out the provisions of subtitle a as the secretary_of_the_treasury may by forms and regulations prescribe the partnership must also include in the return names and addresses of the individuals who would be entitled to share in the taxable_income if distributed and the amount of the distributive_share of each individual sec_6031 of the code generally a domestic_partnership must file form_1065 by the 15th day of the 4th month following the date its tax_year ended as shown at the top of form_1065 see the enclosed instructions to form_1065 u s return of partnership income a domestic_partnership can request a 5-month extension of time to file by filing form_7004 see the instructions to form_1065 for partnerships that keep their records and books of account outside the united_states and puerto rico foreign_partnerships we grant an extension of time to file and pay to the 15th day of the 6th month following the close of the tax_year 2-month extension see the instructions to form_1065 if the foreign conex-116073-10 partnership cannot file its return within this 2-month extension period the foreign_partnership can file form_7004 to request an additional 3-month extension for a total of months see the instructions to form_1065 each partnership required to file a return for any partnership taxable_year must on or before the day on which the partnership had a requirement to file the return for the taxable_year furnish to each partner or person who holds an interest in the partnership as a nominee for another person at any time during the taxable_year a copy of the information that the law requires the partnership to show on the return sec_6031 of the code for an electing_large_partnership as defined in sec_775 of the code the partnership must furnish the information on or before the first march following the close of the taxable_year sec_6031 of the code a partnership provides this information to its partners on schedule_k-1 a partnership must furnish to each partner or person who holds an interest in the partnership as a nominee a schedule_k-1 on or before the day the law requires the partnership to file its income_tax return generally this day is the 15th day of the 4th month following the date the partnership’s taxable_year ended however if the partnership requests an extension of time to file it can file its return as late as the 15th day of the 9th month following the end of the partnership’s taxable_year for individuals who must file an income_tax return he or she must file the return on or before the 15th day of april following the close of the calendar_year see sec_6072 of the code generally individuals can request a 6-month extension of time to file their income_tax return by filing form_4868 see the enclosed instructions to form_1040 an individual can file an income_tax return as late as october 15th in the year following the taxable_year the individual’s income_tax return is due one month after the date that a partnership’s income_tax return is due where a partnership has requested an extension of time to file its partners can also request an extension of time to file so that they can include the required partnership information on their individual returns when complied with the due dates that the law prescribes allows individuals to complete their income_tax returns after receiving a schedule_k-1 so that they can file by the appropriate or extended due dates conex-116073-10 i hope this information is helpful this letter is intended for informational purposes only and does not constitute a ruling revenue_procedure sec_2 internal_revenue_bulletin date if you have any questions please contact me or ---------------at -------------------- sincerely s david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures
